METHOD FOR PRODUCING FUEL CELL CATALYST, AND FUEL CELL CATALYST PRODUCED THEREBY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 1/31/2022:
Claim 1 has been amended; claims 9 and 16 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 13-15 were rejected under 35 U.S.C. § 103 as being unpatentable over Cho et al. (KR 10-2017-0092125A using US 2018-0375108A1) and further in view of Dai et al. (US 2014/0050995A1), and further in view of Ha et al. (KR 10-2007-0109439A). Claim 12 was rejected under 35 U.S.C. § 103 as being unpatentable over Cho, Dai and Ha, and further in view of Roh (KR 10-2010-0138423A).
The feature of allowable claim 16 has been added into independent claim 1, and therefore independent claim 1 is in condition for allowance. Also, claims 3-8 and 10-15 depend, either directly or indirectly, from independent claim 1, and are therefore allowable based on their dependence from claim 1 and rejections under 35 USC 103 have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729